Case: 12-20155       Document: 00512198789         Page: 1     Date Filed: 04/05/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 5, 2013
                                     No. 12-20155
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KENNI DANIEL HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-589-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Kenni Daniel Hernandez appeals from his bench trial conviction for illegal
reentry by a previously deported alien after an aggravated felony. He argues
that the district court should have granted his motion to dismiss because he was
not indicted within 30 days of his arrest, as required by the Speedy Trial Act.
We review the district court’s factual findings regarding a Speedy Trial Act
motion for clear error and its legal conclusions de novo. United States v. De La
Pena-Juarez, 214 F.3d 594, 597 (5th Cir. 2000).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20155    Document: 00512198789     Page: 2   Date Filed: 04/05/2013

                                 No. 12-20155

      Although the Speedy Trial Act generally does not apply when a defendant
is detained on civil deportation charges, Hernandez seeks to invoke the “ruse
exception,” which is applicable only if a defendant establishes “that the primary
or exclusive purpose of the civil detention was to hold him for future criminal
prosecution.” Id. at 598. He asserts that he was not indicted within 30 days
after immigration officials internally slated him for possible prosecution. Our
review of the record and the testimonies presented at the evidentiary hearing
supports the district court’s finding that the ruse exception was not applicable
in this case. The district court therefore properly denied his motion to dismiss.
      The judgment of the district court is AFFIRMED.




                                       2